DETAILED ACTION
This communication is in respond to application filed on September 21, 2020 in which claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Claims 2 and 12 are ending with “;”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,284,537. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,284,537
1. A method for presenting information related to an event based on metadata, the method comprising: 

causing, at a first time associated with a user-initiated event, a plurality of content items related to the user-initiated event to be obtained using a plurality of sensors connected to a user device, 

wherein the plurality of content items includes a captured image associated with the user-initiated event, and wherein a person has been identified within the captured image; 

detecting, using the plurality of sensors connected to the user device at a second time, a second plurality of content items; 
determining that at least one of the second plurality of content items matches at least one of the first plurality of content items; and 


causing a user interface to be presented that prompts a user of the user device to communicate with the person identified within the captured image based at least in part on the determination that the at least one of the second plurality of content items matches the at least one of the first plurality of content items.
1. A method for presenting information related to an event based on metadata, the method comprising: 
....
causing, using the hardware processor, at a first time associated with the user-initiated event, a plurality of content items related to the user-initiated event to be obtained using the plurality of sensors connected to the user device, ....
wherein the plurality of content items includes a captured image associated with the user-initiated event, and wherein a person has been identified within the captured image;
....
detecting, using the plurality of sensors connected to the user device at a second time, a second plurality of content items; 
determining, using the hardware processor, that at least one of the second plurality of content items matches at least one of the first plurality of content items; and 

causing, using the hardware processor, a second user interface to be presented that prompts a user of the user device to communicate with the person identified within the captured image based at least in part on the determination that the at least one of the second plurality of content items matches the at least one of the first plurality of content items.
2. The method of claim 1, further comprising: determining whether each of the plurality of content items is to be associated with the user-initiated event based on user device information from a plurality of data sources; and 
associating a portion of the plurality of content items with the user-initiated event based on the determination;
Claim 1....
....whether each of the plurality of content items is to be associated with the user-initiated event based on user device information from a plurality of data sources; ....
associating, using the hardware processor, a portion of the plurality of content items that includes the recorded audio with the user-initiated event based on the determination...
3. The method of claim 2, wherein the plurality of content items includes a content item that contains recorded audio associated with the user-initiated event, wherein the portion of the plurality of content items that includes the recorded audio is associated with the user-initiated event based on the determination made using the user device information from the plurality of data sources, and wherein the information related to the portion of the plurality of content items includes determining that the recorded audio corresponds to an audio fingerprint of related audio content and retrieving the related audio content.
Claim 1...
a portion of the plurality of content items that includes the recorded audio with the user-initiated event based on the determination made using the user device information from the plurality of data sources; retrieving, using the hardware processor, information related to the portion of the plurality of content items, wherein the information relates to the portion of the plurality of content items includes determining that the recorded audio corresponds to an audio fingerprint of related audio content and retrieving the related audio content;...
4. The method of claim 1, wherein the plurality of sensors includes a microphone, wherein the first plurality of content items includes a first recorded audio stream, wherein the second plurality of content items includes a second recorded audio stream, and wherein the determination that at least one of the second plurality of content items is related to at least one of the first plurality of content items is determined based on whether the first recorded audio stream is related to the second recorded audio stream.
2. The method of claim 1, wherein the plurality of sensors includes a microphone, wherein the first plurality of content items includes a first recorded audio stream, wherein the second plurality of content items includes a second recorded audio stream, and wherein the determination that at least one of the second plurality of content items is related to at least one of the first plurality of content items is determined based on whether the first recorded audio stream is related to the second recorded audio stream.
5. The method of claim 1, further comprising: requesting authorization to store the user-initiated event; receiving authorization to store the user-initiated event; and associating the plurality of content items with the user-initiated event based on the received authorization.
3. The method of claim 1, further comprising: requesting authorization to store the user-initiated event; receiving authorization to store the user-initiated event; and associating the portion of the plurality of content items with the user-initiated event based on the received authorization.
6. The method of claim 1, further comprising determining that the user-initiated event is associated with positive emotions for the user of the user device, wherein causing the information related to the user-initiated event to be presented is based at least in part on the determination.
4. The method of claim 1, further comprising determining that the user-initiated event is associated with positive emotions for a user of the user device, wherein causing the information related to the user-initiated event to be presented is based at least in part on the determination.
7. The method of claim 1, wherein the information related to the user-initiated event includes an image associated with the user-initiated event.
5. The method of claim 1, wherein the information related to the user-initiated event includes an image associated with the user-initiated event.
8. The method of claim 1, wherein the information related to the user-initiated event includes a suggestion to go to a place associated with the user-initiated event.
6. The method of claim 1, wherein the information related to the user-initiated event includes a suggestion to go to a place associated with the user-initiated event.
9. The method of claim 1, further comprising: detecting that the user-initiated event has been performed on a user device; and in response to detecting that the user-initiated event has been performed on the user device, detecting the plurality of sensors connected to the user device.
Claim 1...
detecting, using the hardware processor, that a user-initiated event from the plurality of user-initiated events has been performed on the user device; in response to detecting that the user-initiated event from the plurality of user-initiated events has been performed on the user device, detecting, using the hardware processor, a plurality of sensors connected to the user device ....
10. The method of claim 9, further comprising comparing the detected user-initiated event with selected actions that the user of the user device has indicated as user-initiated events.
Claim 1....
... receives a selection of a plurality of user-initiated events associated with the user account on the user device and a content type of a plurality of content types to be obtained in response to detecting one of the plurality of user-initiated events


Claims 11-20 recite a system implementing the corresponding method of claims 1-10, claim 21 recites a computer readable medium with instructions for implement the method of claim 1, they are therefore rejected under the same rationale.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,785,203. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,785,203
1. A method for presenting information related to an event based on metadata, the method comprising: 
causing, at a first time associated with a user-initiated event, a plurality of content items related to the user-initiated event to be obtained using a plurality of sensors connected to a user device, wherein the plurality of content items includes a captured image associated with the user-initiated event, and wherein a person has been identified within the captured image; 
detecting, using the plurality of sensors connected to the user device at a second time, a second plurality of content items; 
determining that at least one of the second plurality of content items matches at least one of the first plurality of content items; and 
causing a user interface to be presented that prompts a user of the user device to communicate with the person identified within the captured image based at least in part on the determination that the at least one of the second plurality of content items matches the at least one of the first plurality of content items.
1. A method for presenting information related to an event based on metadata, the method comprising: ....
causing, at a first time associated with the user-initiated event, a plurality of content items related to the user-initiated event to be obtained using the plurality of sensors connected to the user device, wherein the plurality of content items includes a captured image associated with the user-initiated event, and wherein a person has been identified within the captured image;....
 detecting, using the plurality of sensors connected to the user device at a second time, a second plurality of content items; determining that at least one of the second plurality of content items matches at least one of the first plurality of content items; and 

causing a user interface to be presented that prompts a user of the user device to communicate with the person identified within the captured image based at least in part on the determination that the at least one of the second plurality of content items matches the at least one of the first plurality of content items.
2. The method of claim 1, further comprising: determining whether each of the plurality of content items is to be associated with the user-initiated event based on user device information from a plurality of data sources; and associating a portion of the plurality of content items with the user-initiated event based on the determination;
Claim 1...
determining whether each of the plurality of content items is to be associated with the user-initiated event based on user device information from a plurality of data sources; associating a portion of the plurality of content items with the user-initiated event based on the determination; ...
3. The method of claim 2, wherein the plurality of content items includes a content item that contains recorded audio associated with the user-initiated event, wherein the portion of the plurality of content items that includes the recorded audio is associated with the user-initiated event based on the determination made using the user device information from the plurality of data sources, and wherein the information related to the portion of the plurality of content items includes determining that the recorded audio corresponds to an audio fingerprint of related audio content and retrieving the related audio content.
2. The method of claim 1, wherein the plurality of content items includes a content item that contains recorded audio associated with the user-initiated event, wherein the portion of the plurality of content items that includes the recorded audio is associated with the user-initiated event based on the determination made using the user device information from the plurality of data sources, and wherein the information related to the portion of the plurality of content items includes determining that the recorded audio corresponds to an audio fingerprint of related audio content and retrieving the related audio content.
4. The method of claim 1, wherein the plurality of sensors includes a microphone, wherein the first plurality of content items includes a first recorded audio stream, wherein the second plurality of content items includes a second recorded audio stream, and wherein the determination that at least one of the second plurality of content items is related to at least one of the first plurality of content items is determined based on whether the first recorded audio stream is related to the second recorded audio stream.
3. The method of claim 1, wherein the plurality of sensors includes a microphone, wherein the first plurality of content items includes a first recorded audio stream, wherein the second plurality of content items includes a second recorded audio stream, and wherein the determination that at least one of the second plurality of content items is related to at least one of the first plurality of content items is determined based on whether the first recorded audio stream is related to the second recorded audio stream.
5. The method of claim 1, further comprising: requesting authorization to store the user-initiated event; receiving authorization to store the user-initiated event; and associating the plurality of content items with the user-initiated event based on the received authorization.
4. The method of claim 1, further comprising: requesting authorization to store the user-initiated event; receiving authorization to store the user-initiated event; and associating the portion of the plurality of content items with the user-initiated event based on the received authorization.
6. The method of claim 1, further comprising determining that the user-initiated event is associated with positive emotions for the user of the user device, wherein causing the information related to the user-initiated event to be presented is based at least in part on the determination.
5. The method of claim 1, further comprising determining that the user-initiated event is associated with positive emotions for a user of the user device, wherein causing the information related to the user-initiated event to be presented is based at least in part on the determination.

7. The method of claim 1, wherein the information related to the user-initiated event includes an image associated with the user-initiated event.
6. The method of claim 1, wherein the information related to the user-initiated event includes an image associated with the user-initiated event.
8. The method of claim 1, wherein the information related to the user-initiated event includes a suggestion to go to a place associated with the user-initiated event.
7. The method of claim 1, wherein the information related to the user-initiated event includes a suggestion to go to a place associated with the user-initiated event.
9. The method of claim 1, further comprising: detecting that the user-initiated event has been performed on a user device; and in response to detecting that the user-initiated event has been performed on the user device, detecting the plurality of sensors connected to the user device.
Claim 1...
detecting that a user-initiated event has been performed on a user device; in response to detecting that the user-initiated event has been performed on the user device, detecting a plurality of sensors connected to the user device;...
10. The method of claim 9, further comprising comparing the detected user-initiated event with selected actions that the user of the user device has indicated as user-initiated events.
Claim 1....
...a user-initiated event has been performed on a user device; ... determining that at least one of the second plurality of content items matches at least one of the first plurality of content items


Claims 11-20 recite a system implementing the corresponding method of claims 1-10, claim 21 recites a computer readable medium with instructions for implement the method of claim 1, they are therefore rejected under the same rationale.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US Pat. No. 8,799,277 B2) disclosed a method and system for photography processing that communication with identified persons in a captured image.
Wise (US Pat. No. 8,824,751 B2) disclosed a method and system for digital photography group editing and access.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491